*149In a matrimonial action, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Reed, J.), dated September 10, 1984, as (1) on the defendant wife’s motion for pendente lite relief, directed plaintiff to pay (a) $300 per week as temporary child support and maintenance commencing September 1, 1984, and, (b) "all arrears on the mortgage of the marital home and all utilities arrears for the marital home”, and (2) in granting the plaintiff’s motion to compel the defendant to accept late service of his complaint, directed him to pay the defendant a $1,500 counsel fee "for the additional costs and labor occasioned by plaintiff’s conduct of this action to date”.
Order affirmed insofar as appealed from, with costs.
The maintenance and child support award was supported by evidence in the record and was not an abuse of discretion. Further, the $1,500 counsel fee award to the defendant on opening the plaintiff’s default followed both a default in serving the complaint and a default in answering the defendant’s motion, inter alia, for pendente lite relief. Accordingly, on all the evidence, that award was not an abuse of discretion. Moreover, the specific bills for the mortgage and utilities arrears were presented on the defendant’s motion and we find no error or abuse of discretion in the directive for their payment. Any inequity in the awards under review are subject to correction by promptly moving this action for trial (Rossman v Rossman, 91 AD2d 1036). Thompson, Brown, Weinstein and Kunzeman, JJ., concur.